Opinion issued October 6, 2011
     
 
 
 
 
 
 
 
 
In The
Court of Appeals
For The
First District of Texas
 


















 

NO. 01-10-00103-CR
 





















 

IN RE BARRY DWAYNE MINNFEE, Relator
 
 

Original Proceeding on Petition for Writ of Mandamus
 
 

MEMORANDUM OPINION 
 
Relator, Barry Dwayne Minnfee,
has filed a petition for mandamus seeking to assert a “Monell
Claim,” see Monell
v. Dep’t of Soc. Servs., 436 U.S. 658, 98 S.Ct. 2018 (1978), against the trial court.
We DENY 
the petition for writ of mandamus.              
Per Curiam
 
Panel consists of Chief Justice Radack and Justices
Bland and Huddle.    
 
 Do not publish.  Tex. R.
App. P. 47.2(b).